Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 05/18/2021.
Claims 1, 3, 5-11, 13, 15-17 and 19-20.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1, 11 and 17, the prior art on record Neerincx et al. in view of Xu et al. and further in view of Thomas et al. and further in view of Cansino et al. fail to teach the amended claim “A computer-implemented method, comprising: storing, into a shared cache, a first version of a structured data format file and a second version of the structured data format file, the first version and the second version each comprising different configuration version data for an application; setting an expiration time period to a first time period in response to determining that historical updating of versioning of the configuration version data occurs less than a threshold frequency value during the first time period; in response to a request from a user at run-time for the configuration version data for the application, determining whether run-time format data of the configuration version data is stored in a local cache, wherein the local cache is different from the shared cache, and wherein the run- time format is different from the structured data format and enables a processor to execute the configuration version .
Therefore, claims 1, 3, 5-11, 13, 15-17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193